Citation Nr: 1333356	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  05-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for arthritis of the thoracic spine to include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for arthritis of the left hip to include as secondary to service-connected right knee disability.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to service-connected right knee disability.

7.  Entitlement to an effective date prior to March 14, 2005 for the grant of service connection for scar, 8 cm by 5 cm, of the inferior medial aspect of the right knee.

8.  Entitlement to an effective date prior to March 14, 2005 for the grant of service connection for, 5 cm by 1 cm, of the superior lateral aspect of the right knee. 

9.  Whether the reduction in the disability rating for service-connected postoperative residuals of right knee injury with anterior cruciate ligament repair from 20 percent to 10 percent, effective June 10, 2009, was proper.

10.  Entitlement to a compensable disability rating for service-connected right incomplete superficial peroneal neuropathy.

11.  Entitlement to a disability rating in excess of 10 percent for service-connected scar, 8 cm by 5 cm, of the inferior medial aspect of the right knee.

12.  Entitlement to a disability rating in excess of 10 percent for service-connected scar, 5 cm by 1 cm, of the superior lateral aspect of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to December 1995.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2004, February 2006, March 2007 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded this matter in November 2009 to schedule a travel Board hearing.  As discussed in more detail below, the Board has determined that there has not been substantial compliance with the remand directive and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that a February 2012 rating decision granted entitlement to service connection for left knee instability and service connection for status post repair of torn anterior cruciate ligament of the left knee.  As the Veteran received the full grant of benefits with respect to the claim to reopen entitlement to service connection claim for a left knee disability, as well as the underlying claim, this issue is no longer before the Board.

The issues of whether new and material evidence have been received to reopen entitlement to service connection for a low back disability and a right hip disability, entitlement to service connection for arthritis of the thoracic spine, arthritis of the left hip, hearing loss and GERD, entitlement to an earlier effective date for the grant of service connection for the scars of the inferior medial aspect and superior lateral aspect of the right knee, whether reduction in the disability rating for service-connected postoperative residuals of right knee injury with anterior cruciate ligament repair was proper and entitlement to an increased rating for right incomplete superficial peroneal neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, VA received notification from the Veteran in October 2010 requesting a withdrawal of the appeal for the issues of entitlement to an increased rating for scar, 8 cm by 5 cm, of the inferior medial aspect of the right knee and scar, 5 cm by 1 cm, of the superior lateral aspect of the right knee.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to an increased rating for scar, 8 cm by 5 cm, of the inferior medial aspect of the right knee and scar, 5 cm by 1 cm, of the superior lateral aspect of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran sent a written statement dated in October 2010 to the RO stating that he requested to withdraw the following issues on appeal: entitlement to an increased rating for scar, 8 cm by 5 cm, of the inferior medial aspect of the right knee and entitlement to an increased rating for scar, 5 cm by 1 cm, of the superior lateral aspect of the right knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeals are dismissed insofar as these issues are concerned.



ORDER

The appeal is dismissed as to the issues of entitlement to an increased rating for scar, 8 cm by 5 cm, of the inferior medial aspect of the right knee and entitlement to an increased rating for scar, 5 cm by 1 cm, of the superior lateral aspect of the right knee.


REMAND

The Veteran has consistently requested a Travel Board hearing before a Veterans Law Judge in each of his substantive appeals.  See July 2005, April 2007 and November 2007 substantive appeals.  The Veteran reiterated his interested in a Travel Boar hearing in October 2009.  The Board remanded the Veteran's claims on appeal at that time to schedule the Veteran for a Travel Board hearing at the RO.  The evidence of record shows that the Veteran was provided with a Decision Review Officer (DRO) hearing in October 2010.  There is no evidence in the claims file to indicate that the Veteran elected to have a DRO hearing in lieu of a Board hearing.  Furthermore, the Veteran's representative asserted in April 2013 that the Veteran requested a video Board hearing with respect to the issues on appeal and the request has not been withdrawn.  The Board also notes that the Veteran perfected an appeal with respect to the issues of entitlement to service connection for GERD and whether the reduction in the disability rating for service-connected postoperative residuals of right knee injury with anterior cruciate ligament repair from 20 percent to 10 percent, effective June 10, 2009, was proper in a January 2012 substantive appeal.  The Veteran indicated that he wanted a Board hearing by live videoconference.  The Veteran has not been provided with a travel Board or video Board hearing with respect to any of the issues on appeal.  Based on the foregoing, the Board finds that the Veteran should be scheduled for a Board video hearing.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video Board hearing at the RO.  The Veteran should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran fails to report for the scheduled hearing, the claims folder should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


